


Exhibit 10.18


Fiscal Year 2013 Annual Cash Incentive Plan of ValueVision Media, Inc.


Similar to prior years, our board of directors has adopted, upon the
recommendation of our compensation committee, an annual cash incentive plan for
fiscal year 2013 that covers executive officers, officers and certain other key
employees. The plan is designed to encourage and reward this group for making
decisions that improve performance as measured by Adjusted EBITDA, ending cash
and operating expense, as adjusted. The plan is designed to produce sustained
shareholder value by establishing a direct link between these measures and
incentive compensation. This annual incentive to the officers is administered by
our compensation committee.
Targets are established annually for the company as a whole and are designed to
motivate continuous improvement to achieve payouts at or above target for the
fiscal year. The company's and department's performance determines the amount,
if any, of awards earned by each plan participant, under the annual incentive
compensation plan. The awards are based on performance relative to the
established target.
For fiscal 2013, a payout is achieved when a defined minimum level of Adjusted
EBITDA is reached. Executive officer's cash incentive opportunity is based on
60% Adjusted EBITDA performance, 20% Ending Cash balance and 20% Operating
Expense performance. Officers and all other key employees' incentive
opportunities are based on achieving goals of gross margin dollars and
performance measures within the department over which the employee has
responsibility.
Actual incentive payments each year are scalable once the minimum Adjusted
EBITDA threshold has been achieved. This annual performance-based incentive
opportunity is established each year as a percentage of the employee's annual
base salary and is targeted at approximately the 50th percentile of our
previously determined competitive market with the opportunity to earn more for
above-target performance or less for below-target performance. For fiscal 2013,
each executive officer is eligible for a target cash incentive opportunity equal
to 50% to 75% of their respective base salary, officers and all other key
employees range from 10% to 40% of their respective salary.
The decision to make cash incentive payments is made annually by our board of
directors upon the recommendation of its compensation committee. Payment amount
are determined by the compensation committee and are made in cash in the first
quarter of the following fiscal year. The compensation committee retains
authority to adjust performance goals to exclude the impact of charges, gains or
other factors that the compensation committee believes are not representative of
the underlying financial or operational performance of our company.






